      Case 2:21-cv-00307-WKW-CSC Document 4 Filed 04/28/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

WILLIE McCLENDON, #242 208,               )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )   CASE NO. 2:21-CV-307-WKW-CSC
                                          )
DR. BARRET, et al.,                       )
                                          )
      Defendants.                         )

                                        ORDER

      A 42 U.S.C. § 1983 action has been filed by an inmate alleging a violation of his

civil rights. The Magistrate Judge has reviewed the Complaint and determined that this

pleading cannot be properly and effectively processed without additional information from

Defendant Barret. Accordingly, it is ORDERED:

      1.     Defendant must review the allegations in the Complaint to (a) ascertain the

relevant facts and circumstances; (b) consider whether any action should be taken by prison

officials to resolve the allegations of the Complaint; and (c) determine if other similar

complaints, whether pending in this Court or elsewhere, should be considered together.

      2.     Defendant must file a written report with the Court and serve a copy on

Plaintiff by June 9, 2021. This report must contain the affidavits or sworn statements of

the Defendant regarding the allegations of the Complaint and, where appropriate and not

merely cumulative, affidavits or sworn statements from any other prison or medical

personnel with personal knowledge of the allegations of the Complaint.
      Case 2:21-cv-00307-WKW-CSC Document 4 Filed 04/28/21 Page 2 of 6




       3.     All defenses, including immunity defenses, must be set forth in the written

report, or they may be waived. Authorization is granted to interview all witnesses,

including Plaintiff. Defendant must submit only those prison or medical records relevant

to the claims raised in the Complaint, and the documents must be presented in

chronological order. Whenever relevant, copies of medical or psychiatric records must be

attached to the written report as exhibits separate from any statement explaining the content

of the records. Where Plaintiff’s claim or Defendant’s defenses relate to the application of

administrative rules, regulations, or guidelines, the written report must include copies of

all applicable administrative rules, regulations, or guidelines. In addressing the claims

presented by Plaintiff, Defendant must furnish copies of all documents, records, and

regulations relevant to Plaintiff’s claims for relief.

       4.     If Defendant asserts failure of exhaustion as an affirmative defense, he must

specifically identify the grievance procedure and describe how Plaintiff failed to exhaust

it. If Plaintiff failed to undertake the available grievance procedure during his confinement

and the procedure is no longer available to him, Defendant must advise the Court. Jones v.

Bock, 549 U.S. 199, 216 (2006) (holding that failure of exhaustion is an affirmative defense

that must be raised by defendants); Woodford v. Ngo, 548 U.S. 81, 93 (2006) (recognizing

that the Prison Litigation Reform Act (“PLRA”) exhaustion requirement requires proper

exhaustion). “Proper exhaustion demands compliance with an agency’s deadlines and other

critical procedural rules [as a precondition to filing suit in federal court] because no

adjudicative system can function effectively without imposing some orderly structure on

the courts of its proceedings.” Id. at 90–91 (footnote omitted). “Construing § 1997e(a) to

                                               2
      Case 2:21-cv-00307-WKW-CSC Document 4 Filed 04/28/21 Page 3 of 6




require proper exhaustion . . . fits with the general scheme of the PLRA, whereas [a

contrary] interpretation [allowing an inmate to bring suit in federal court once

administrative remedies are no longer available] would turn that provision into a largely

useless appendage.” Id. at 93.

       5.     Defendant must file an Answer by June 9, 2021.

       6.     No motion for summary judgment, motion to dismiss, or any other

dispositive motion may be filed without permission of the Court. If a document

denominated as a motion for summary judgment, motion to dismiss, or other dispositive

motion is sent to the Clerk, it will not be treated as a dispositive motion without further

order from the Court. However, an exception to seeking permission to file a dispositive

motion exists for motions to dismiss filed by Plaintiff seeking to dismiss the case, claims,

or a defendant before entry of a Recommendation on the dispositive motion.

       7.     Plaintiff must immediately inform the Court and Defendant or Defendant’s

counsel of any change of address. Plaintiff must file a “Notice of Change of Address” and

send a copy to counsel of record for Defendant or to Defendant if no attorney has appeared

on behalf of Defendant. Failure to provide a correct address to this Court within ten days

after a change of address will result in dismissal of this action. Plaintiff must also diligently

prosecute this action or face the possibility of dismissal for failure to prosecute. See Fed.

R. Civ. P. 41(b).

       8.     NOTICE TO PLAINTIFF.

              (a)     The Federal Rules of Civil Procedure require that Plaintiff mail a true

and correct copy of anything sent to the Court to counsel for Defendant or to Defendant if

                                               3
      Case 2:21-cv-00307-WKW-CSC Document 4 Filed 04/28/21 Page 4 of 6




no attorney has appeared on behalf of Defendant. Failure to do so may result in dismissal

of this case or other penalties. Anything filed should contain a certificate of service

specifically stating that the document has been sent to Defendant or counsel for Defendant,

as appropriate. If the document does not contain a certificate of service, it will not be

accepted for filing.

              (b)      With the exception of the Complaint and any response ordered by the

Court, no other pleading will be allowed. Fed. R. Civ. P. 7(a).

              (c)      Each pleading, motion, or other application filed with the Court must

contain a caption with the court’s name, a title, and file number, along with a Rule 7(a)

designation if the document is a pleading. Fed. R. Civ. P. 10(a). All filings must also be

signed by the Plaintiff. Fed. R. Civ. P. 11(a).

              (d)      Every request for an order or particular action by the Court must be

presented by a written motion unless it is made during a hearing or trial. Fed. R. Civ. P.

7(b)(1). The motion must describe with particularity the grounds for the motion and the

relief or order requested. Id. Additionally, the request must contain a proper caption with a

title specifically stating the action that Plaintiff wants the Court to take. Fed. R. Civ. P.

7(b)(2) and 10(a). A request that fails to comply with the rules outlined in this Order will

not be accepted by the Court for filing. The Court will consider only those requests made

in an appropriate motion in the proper form. Any request for relief or action must be

contained in the title of the motion to warrant consideration by the Court.

              (e)      Any amendment to the Complaint must be titled as an “Amendment

to Complaint” or similar language. Except as permitted by Rule 15(a) of the Federal Rules

                                              4
      Case 2:21-cv-00307-WKW-CSC Document 4 Filed 04/28/21 Page 5 of 6




of Civil Procedure, no amendment will be accepted unless it is accompanied by a motion

for leave to amend.

              (f)     Any amendment to the Complaint or motions to amend must be filed

within 21 days of Defendant’s filing his written report, and the allegations in the

amendment must relate to the facts in the original Complaint. Fed. R. Civ. P. 15(a)(1)(B).

Proposed amendments or motions to amend filed after this deadline will be considered

untimely, and any amendments or motions that contain claims unrelated to the claims

presented in the original Complaint will not be considered by the Court.

              (g)     This case will proceed as quickly as possible, and Plaintiff will be

informed of all action the Court takes.

              (h)     It is Plaintiff’s responsibility to provide the Clerk’s Office with

accurate addresses for Defendants whom Plaintiff wishes to serve. Without accurate

addresses, service of process is impossible. It is also Plaintiff’s responsibility to monitor

this case and make sure that service has been completed. If not served, a person is not a

party to this lawsuit except in very unusual circumstances.

       Plaintiff is specifically CAUTIONED that a failure to file motions, pleadings, or

other documents that conform with the Federal Rules of Civil Procedure and this Order

will result in the documents not being accepted for filing.

       The CLERK is DIRECTED not to accept any pleadings, motions, or other

documents submitted by Plaintiff that do not comply with the Federal Rules of Civil

Procedure and this Order.



                                             5
      Case 2:21-cv-00307-WKW-CSC Document 4 Filed 04/28/21 Page 6 of 6




      The CLERK is also DIRECTED to (1) send a copy of this Order to Plaintiff, to

General Counsel for Wexford Health Sources, Inc.; and (2) serve a copy of this Order and

the Complaint via certified mail on Defendant Barret.

      Done, this 28th day of April 2021.



                                  /s/ Charles S. Coody
                                  UNITED STATES MAGISTRATE JUDGE




                                           6
